DETAILED ACTION
This action is in response to application 17/265,446 filed on 02/02/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the encoding module being configured to …”; and “the decoding module being configured to …” in claims 21 and 38.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (“Rossato”) (US Pub. No.: 2013/0314496 A1) in view of Xin et al. (“Xin”) (US Pub. No.: 2005/0196052 A1).
                                                                                                                                        

In regards to claims [21], [37], and [38], Rossato discloses a method (see title, fig. 6) and an encoder configured to encode a signal (see title, fig. 6) comprising: receiving an input frame (see fig. 2B, e.g. “image at LoQ #0); down-sampling (see fig. 2B unit 250-0) the input frame (see fig. 2B, e.g. “image at LoQ #0) to obtain a down-sampled frame (see paragraph [0115]); the encoding module being configured to encode (see fig. 6 in view of fig. 2B, paragraphs, [0115] and [0275], e.g. “encoder performs downsampling operations”) the down-sampled frame (see fig. 2B, paragraph [0115], e.g. “image 130-0 is processed by down sampler 250-0”) to generate an encoded frame (see paragraph [0115]); obtaining (see fig. 2A unit 220-1) a decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) from a decoding module (see fig. 2A unit 210), the decoding module  (see fig. 2A unit 210) being configured to generate the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) by decoding (see fig. 1A unit 120) the encoded frame (see fig. 1A unit 100 → unit 110, paragraph [0084]); generating a first set of residual data (see fig. 3F unit 300) by taking a difference between the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) and the down-sampled frame (see fig. 2B, paragraph [0115], e.g. “image 130-1 at LOQ#1”); up-sampling (see fig. 2A, paragraph [0108], e.g. “upsampling”) a combination of the first set of residual data (see fig. 2A unit 240) and the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) to generate a reference reconstructed frame (see paragraph [0085]); generating a second set of residual data (see fig. 3F unit 350, paragraph [0169]) by taking a difference between the reference reconstructed frame (see paragraph [0085]) and the input frame (see fig. 2B, e.g. “image at LoQ #0); encoding the first and second sets of residual data to generate first and second sets of encoded residual data respectively (see fig. 6 unit 6.03, fig. 9, paragraphs [0201] and [0278]), wherein the encoding comprises transforming the first and second sets of residual data into transformed first and second sets of residual data respectively (see paragraphs [0207-0208]); and outputting the encoded frame (see fig. 1A, paragraph [0084]) and the first and second sets of encoded residual data (see fig. 6 unit 6.03, fig. 9, paragraphs [0201] and [0278]) for a decoder (see fig. 2B and/or fig. 7), wherein the encoded frame (see fig. 1A, paragraph [0084]) and the first (see fig. 2B unit 270(R0)) and second sets of residual data (see fig. 2B unit residual data RB 270+B) enable the decoder (see fig. 2B) to reconstruct (see fig. 2B unit 280) the input frame  (see fig. 2B, e.g. “image at LoQ #0).
	Yet, Rossato fails to explicitly disclose passing a down-sampled frame to an encoding module as claimed.
	However, Xin teaches the well-known concept of passing (see fig. 1) the down-sampled frame (see fig. 1 unit 104) to an encoding module (see fig. 1 unit 140 paragraph [0015])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Rossato above by incorporating the proposed teachings of Xin above to perform such a modification to provide a system and method for downsampling that implements passing a down-sampled frame to an encoding module as well as to the solve the problem in a case where there exists a need for jointly performing de-interlacing and downsampling for displaying high-resolution interlaced content on low-resolution progressive display. There is also a need for an MPEG-2 de-interlacing and downsampling system that has a comparatively low computational complexity and can improve video quality cost effectively as taught by Xin et al. (see Xin, paragraph [0011]), thus enhancing video resolution capabilities and improving video compression efficiency.

As per claim [22], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding module  (see fig. 1A unit 110) is configured to encode the down-sampled frame in accordance with a first encoding method in order to generate the encoded frame (see fig. 1, paragraph [0115), and wherein: the encoding of the first set of residual data is performed according to a second encoding method (see paragraph [0277]), the second encoding method (see paragraph [0277]) being different from the first encoding method (see fig. 1, paragraph [0115]); and/or the encoding of the second set of residual data is performed according to a third encoding method (see fig. 9), the third encoding method  (see fig. 9) being different from the first encoding method (see fig. 6, paragraph [0115]).

As per claim [23], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding (see fig. 1A unit 110) and decoding modules (see fig. 1A unit 120) are configured to use a block-based coding algorithm (see paragraph [0018).

As per claim [24], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the first set of residual data (see fig. 3F unit 300) represents a compression error associated with the encoding module (see paragraphs [0037] and [0154]) and/or the decoding module.

As per claim [25], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the second set of residual data (see fig. 2B unit residual data RB 270+B) represents a reconstruction error (see paragraph [0220]) associated with the down-sampling (see fig. 3F unit 371) and the up-sampling (see fig. 3F unit 373).

As per claim [26], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the method is performed in a hierarchical coding system having exactly two hierarchical levels (see fig. 2B).

As per claim [27], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 26 (see the above rejection of claim 26), wherein one of the two hierarchical levels corresponds to a baseline layer (see fig. 2B) and the other one of the two hierarchical levels corresponds to an enhancement layer (see fig. 3F).

As per claim [28], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming uses a Hadamard-based transform (see paragraph [0025]).

As per claim [29], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming uses a 2×2 transform kernel (see paragraphs [0038] and [0050]).

As per claim [30], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming of the first set of residual data (see paragraphs [0207-0208]) comprises: selecting a subset of the first set of residual data (see paragraph [0165]); and applying a transformation on the subset of the first set of residual data (see paragraph [0042]) to generate a corresponding subset of the transformed first set of residual data (see paragraphs [0207-0208]). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37. 

As per claim [31], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 30 (see the above rejection of claim 30), wherein one of the subset of the transformed first set of residual data (see fig. 3E unit 355) is obtained by averaging the subset of the first set of residual data (see paragraph [0135]). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [32], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming of the second set of residual data (see fig. 3F unit 350) comprises: selecting a subset of the second set of residual data (see paragraph [0165]); and applying a transformation on the subset of the second set of residual data (see fig. 3F unit 350) to generate a corresponding subset of the transformed second set of residual data (see fig. 3F unit 350 or fig. 9). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [33], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 32 (see the above rejection of claim 32), wherein one of the subset of the transformed second set of residual data (see fig. 3F unit 350) is obtained by the difference between: an average (see fig. 2B unit 260) of a subset (see paragraph [0163]) of the input frame (see fig. 2B, e.g. “image at LoQ #0); and a corresponding element (see fig. 2A) of the combination (see fig. 2A, paragraph [0108]) of the first set of residual data (see fig. 2A unit 240) and the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [34], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding comprises quantizing at least some of the transformed first and second sets of residual data respectively into quantized first and second sets of residual data respectively (see paragraphs [0207-0208]).

As per claim [35], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 34 (see the above rejection of claim 34), wherein the encoding comprises entropy-encoding the quantized first and second sets of residual data respectively into entropy-encoded first and second sets of residual data (see paragraphs [0207-0208]).

As per claim [36], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the signal comprises a video signal and/or an image signal (see paragraph [0171]).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

White et al. (US Pub. No.: 2012/0113064 A1) discloses downsampling data for crosstalk
compensation.

	Lu et al. (US Pub. No.: 2011/0096990 A1) discloses a video codec method and system.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        February 17, 2022